MEMORANDUM **
Daniel L. Miller pleaded guilty to conspiracy and attempt to possess cocaine with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1), and 846. He appeals the district court’s imposition of a two-level upward adjustment to his base offense level for his role in the offense pursuant to U.S.S.G. 3Bl.l(e) (aggravating role). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s factual findings at sentencing for clear error and may reverse only if we have a definite and firm conviction that *935a mistake has been made. United States v. Maldonado, 215 F.3d 1046, 1050 (9th Cir.2000) (citations omitted). We affirm.
We are unpersuaded by Miller’s contention that the district court erred by imposing the upward adjustment because he only supplied money for the cocaine sale and was not an organizer, leader, manager or supervisor in the offense. Miller admitted to obtaining money from a friend to assist him in purchasing the cocaine at the negotiated price, and giving the money to co-defendant Ka’ilimai to obtain the drugs. In addition, co-defendant Lani plead guilty to his involvement in the conspiracy and told investigators that Miller offered him $300 to oversee the actual sale. “A single incident of persons acting under a defendant’s direction is sufficient evidence to support a two-level role enhancement.” Id. Moreover, Miller’s participation in the deal was critical as he supplied the money and was the primary participant who stood to profit from the offense. See U.S.S.G. 3B1.1 Application Note 4 (stating factors court should consider include “exercise of decision making authority,” “recruitment of accomplices,” and “claimed right to a larger share of the fruits of the crime”).
AFFIRMED.

 This disposition is nof appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.